DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the species of Fig. 4 in the reply filed on 12/13/21 is acknowledged. Claims 1-20 were previously indicated as generic to the species. However, claim 6 is withdrawn, as it is directed to a nonelected species (the structure 102 in Fig. 4 is identified as stationary).
Claim Objections
Claim 20 is objected to because of the following informalities:
In line 1, “wherein seal” should read “wherein the seal”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirner (US2019/0112939).
Regarding claim 1, Kirner teaches (Figs. 2 and 5-7) a seal assembly for a gas turbine engine (10) defining a central axis (11) extending along an axial direction and including a rotating shaft (Fig. 2) extending at least partially along the axial direction, the seal assembly comprising: a first component (46) coupled to a fixed structure or drivingly coupled to the rotating shaft of the gas turbine engine; a 
Regarding claim 2, Kirner teaches (Figs. 2 and 5-7) the seal is configured to channel pressurized air from the inlet port to the outlet port in order to form an air curtain (G) within the annular gap.
Regarding claim 3, Kirner teaches (Figs. 2 and 5-7) the outlet port is configured to output the pressurized air in a transverse direction relative to the axial direction.
Regarding claim 4, Kirner teaches (Figs. 2 and 5-7) the at least one flange extends from the rotating component.
Regarding claim 5, Kirner teaches (Figs. 2 and 5-7) the inlet port is configured to be positioned at a high pressure region surrounding the at least one flange (see Paragraph [0084]. The flow is designed to outlet into a “weak” region, implying the inlet is higher pressure).
Regarding claim 7, Kirner teaches (Figs. 2 and 5-7) the first component is a stationary component coupled to the fixed structure, the stationary component including a casing (see Fig. 6), and wherein the rotating component includes a rotor blade (Fig. 2).
Regarding claim 8, Kirner teaches (Figs. 2 and 5-7) the seal assembly further includes a plurality of flanges (24) arranged sequentially along the axial direction, each flange extending from at least one of the first component or the rotating component and including a base and an external surface extending into the annular gap from the base to a tip (see Fig. 6).
Regarding claim 10, Kirner teaches (Figs. 2 and 5-7) the seal is a labyrinth seal.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kirner.
Kirner teaches the seal assembly of claim 8, but fails to teach in Fig. 5 each of the plurality of flanges defines an inlet port on the external surface fluidly coupled to an outlet port at the tip.
Kirner further teaches in another embodiment (Fig. 8) each of the plurality of flanges defines an inlet port on the external surface fluidly coupled to an outlet port at the tip to promote recirculating flow (Paragraph [0106]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the rotary component of Kirner Fig. 5 and change each of the plurality of flanges to define an inlet port on the external surface fluidly coupled to an outlet port at the tip as taught by Kirner Fig. 8 to promote recirculating flow.
Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lotfi et al. (US2013/0149118) in view of Kirner.
Regarding claim 11, Lotfi teaches (Fig. 5) a rotary component for a gas turbine engine (Paragraphs [0002-0003]) defining a central axis extending along an axial direction (parallel to flow direction 190), a radial direction extending perpendicular to the axial direction (perpendicular to 190), and a circumferential direction perpendicular to both the central axis and the radial direction, the rotary component comprising: a plurality of rotor blades (100) operably coupled to a rotating shaft extending along the central axis; an outer casing (120) arranged exterior to the plurality of rotor blades in the radial direction, the outer casing defining an annular gap (generally 200) between a tip (140) of each of the plurality of rotor blades and the outer casing; and a seal (200) positioned within the annular gap, the seal comprising: at least one flange (260) extending from at least one of the outer casing or at least 
Lotfi fails to teach the at least one flange defines an inlet port on the external surface fluidly coupled to an outlet port at the tip.
In an analogous art, Kirner teaches a turbomachine seal. Kirner teaches (Fig. 5) a flange (30A, 34) with an inlet port (generally 36) coupled to an outlet port (generally 38) at the tip to enhance the seal vortex (see Paragraph [0084]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the rotary component of Lotfi and change the at least one flange to define an inlet port on the external surface fluidly coupled to an outlet port at the tip as taught by Kirner to enhance the seal vortex.
Regarding claims 12-14 and 20, the claims are substantially identical to claims 2, 4, 5 and 10. Lotfi in view of Kirner teach the rotary component of claim 11, and Kirner further teaches the limitations from the identical claims.   
Regarding claim 15, Lotfi in view of Kirner teach the rotary component of claim 11, and Kirner further teaches (Fig. 5) the inlet port is positioned at one of an axially forward portion or an axially aft portion of the external surface.
Regarding claim 16, Lotfi in view of Kirner teach the rotary component of claim 11, and Kirner further teaches (Fig. 5) the seal further includes a plurality of flanges (24) arranged sequentially along the axial direction, each flange extending from at least one of the outer casing or at least one of the plurality of rotor blades, each of the flanges including a base and an external surface extending into the annular gap from the base to a tip.
Regarding claim 17, Lotfi in view of Kirner teach the rotary component of claim 11, but fail to teach in Kirner Fig. 5 each of the plurality of flanges defines an inlet port on the external surface fluidly coupled to an outlet port at the tip.
Kirner further teaches in another embodiment (Fig. 8) each of the plurality of flanges defines an inlet port on the external surface fluidly coupled to an outlet port at the tip to promote recirculating flow (Paragraph [0106]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the rotary component of Lotfi in view of Kirner and change each of the 
Regarding claim 18, Lotfi in view of Kirner teach the rotary component of claim 11, and Lotfi further teaches the rotary component is a compressor of the gas turbine engine, wherein the plurality of rotor blades includes a plurality of compressor blades, and wherein the outer casing includes a compressor casing (see Paragraphs [0002-0003]).
Regarding claim 19, Lotfi in view of Kirner teach the rotary component of claim 11, and Lotfi further teaches the rotary component is a turbine of the gas turbine engine, wherein the plurality of rotor blades includes a plurality of turbine blades, and wherein the outer casing includes a turbine casing (see Paragraphs [0002-0003]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON A CORDAY whose telephone number is (571)272-0383. The examiner can normally be reached M-F 8-4 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAMERON A CORDAY/Examiner, Art Unit 3745                                                                                                                                                                                          


/Christopher Verdier/Primary Examiner, Art Unit 3745